              Case 1:18-cv-09011-JMF Document 170 Filed 05/21/20 Page 1 of 4


RICHARD D. EMERY
                           EMERY CELLI BRINCKERHOFF & ABADY LLP                                   DIANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D. BRINCKERHOFF                         ATTORNEYS AT LAW                             EMMA L. FREEMAN
JONATHAN S. ABADY                    600 FIFTH AVENUE AT ROCKEFELLER CENTER                     DAVID BERMAN
EARL S. WARD                                        10TH FLOOR                                 HARVEY PRAGER
                                            NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                               SCOUT KATOVICH
HAL R. LIEBERMAN                                                                               NICK BOURLAND
                                               TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                         ANDREW K. JONDAHL
                                               FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                            ANANDA BURRA
                                                www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                               MAX SELVER
KATHERINE ROSENFELD
DEBRA L. GREENBERGER
ZOE SALZMAN
SAM SHAPIRO



                                                             May 21, 2020

    By ECF

    The Honorable Jesse M. Furman
    United States District Judge
    Southern District of New York
    40 Centre Street, Room 2202
    New York, New York 10007

                     Re:   Accent Delight Int’l Ltd. et al. v. Sotheby’s et al., No. 18-CV-9011

    Dear Judge Furman:

           Pursuant to the Court’s July 31, 2019 Civil Case Management Plan and Scheduling Order
    (ECF No. 74) (“Plan”), and the Court’s Order of May 18, 2020 (ECF No. 168), we write to
    provide the parties’ joint status report in advance of the conference currently scheduled for May
    27, 2020.

           Given the discovery dispute detailed below, the parties request a telephonic conference at
    the Court’s earliest convenience. The parties are available: Tuesday, May 26 at 4:00 pm or later;
    Wednesday, May 27 from 10:30 to 4:00 pm; and Thursday, May 28 from 2:00 to 4:00 pm.

    Statement of Existing Deadlines, Due Dates, And Cut-Off Dates

            All fact discovery shall be completed no later than November 30, 2020 (16 months
    following the July 31, 2019 initial pretrial conference), subject to extension to account for the
    time necessary to reasonably complete discovery pursuant to the Hague Convention or other
    similar mechanisms for obtaining discovery abroad, as such timing is not within the control of
    the parties. See Plan at 7. All expert discovery, including reports, production of underlying
    documents, and depositions, shall be completed no later than January 29, 2021 (60 days after the
    fact discovery deadline). See id. at 2. Unless otherwise ordered by the Court, contention
    interrogatories pursuant to Rule 33.3(c) of the Local Civil Rules of the Southern District of New
    York must be served no later than 30 days before the close of discovery. See id. at 3. Unless
    otherwise ordered by the Court, requests to admit shall be served by no later than 30 days before
    the close of discovery. See id. All counsel must meet in person for at least one hour to discuss
    settlement within 14 days following the close of fact discovery. See id. at 4. Unless otherwise
         Case 1:18-cv-09011-JMF Document 170 Filed 05/21/20 Page 2 of 4
EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 2

ordered by the Court, within 30 days of the close of al discovery, or, if a dispositive motion has
been filed, within 30 days of a decision on such motion, the parties shall submit to the Court for
its approval a Joint Pretrial Order prepared in accordance with the Court’s Individual Rules and
Practices and Fed. R. Civ. P. 26(a)(3). See id. Unless the Court orders otherwise for good cause
shown, the parties shall be ready for trial two weeks after the Joint Pretrial Order is filed. See id.

Description of Outstanding Motions

        On September 20, 2019, Plaintiffs filed a motion for partial summary judgment on the
issue of liability on Plaintiffs’ third and fourth claims for breach of contract. See ECF Nos. 80-
83. That motion is fully briefed. See ECF Nos. 87-88, 96.

Status of Discovery and Additional Discovery to Complete

(1) Dispute About ESI Search Terms

       Since our last report to the Court on March 20, 2020 (ECF No. 151), the parties have met
and conferred about multiple ESI search terms which one side or the other contended yielded a
high volume of likely false hits. The parties have reached agreement to eliminate or modify the
majority of these terms. The only remaining dispute (which Plaintiffs characterize below)
concerns the following search terms:

        (a) Plaintiffs’ Position: Defendants want Plaintiffs to search the terms “Christie’s” or
“Christie!” and “Heller.” Even using restricted date ranges, there are 6,820 hits associated with
the search terms “Christie’s” or “Christie!” and 3,403 hits associated with the term “Heller.”
Defendants argue that these terms may yield relevant documents because the Heller Group and
Christie’s may have provided valuations and other services to Plaintiffs in connection with
artworks.

This appears to be yet another attempt by Defendants to circumvent the limits the Court has
already placed on their ability to obtain discovery into subsequent transactions involving the
artworks. See Jan. 2, 2020 Order (ECF No. 134) at 2 (ruling a “‘more tailored course’ is
appropriate” and requiring Plaintiffs to produce only “their proposed chart” and “responsive
documents that concern the value of the Works.”). This case is about whether Sotheby’s aided
and abetted Yves Bouvier’s fraud on Plaintiffs; what Plaintiffs did with the artworks after they
discovered the fraud is likely not relevant, or only tangentially so. As the Court already ruled, it
is therefore disproportionate to the needs of the case to require voluminous and burdensome
discovery into post-fraud transactions.

The review associated with these terms is also disproportionate to the needs of the case because
the terms yield a high number of false positives. The term “Christie’s” appears frequently in
news and advertising emails about the art world. Plaintiffs have worked with the Heller Group in
multiple unrelated art transactions and the term “heller” appears in the email address of all its
employees. These terms are not reasonably calculated to yield responsive documents not already
covered by the more specific search terms Plaintiffs have already agreed to run, which include all
of the names of the artworks and artists at issue in this case, as well as derivations. Plaintiffs will
produce communications with Christie’s or the Heller Group which are responsive and identified
         Case 1:18-cv-09011-JMF Document 170 Filed 05/21/20 Page 3 of 4
EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 3

using the more specific terms Plaintiffs have agreed to run. Responsive communications with
Christie’s and the Heller Group concerning any of the artworks at issue in this case are most
likely to be located using the names of the artworks and artists.

In addition, Plaintiffs agreed to cut terms with lower hit counts from Defendants’ ESI terms on
the basis of Defendants’ “burden” objections, even though those terms were far more relevant to
the artworks at issue in this case (e.g. “Giacometti” (1,215 hits); “Matisse” (1,014 hits);
“Magritte” (1,991 hits)).

Finally, while the parties were able to reduce hit counts for other terms with a restricted date
range or limited custodians, these two terms continue to yield high volumes of false hits even
with such restrictions.

    (b) Sotheby’s Position: Sotheby’s strongly disagrees with Plaintiffs’ characterizations of its
positions, but views the parties’ joint status letter as an inappropriate vehicle to address this
dispute. Sotheby’s respectfully requests that the Court allow Sotheby’s an opportunity to
respond to Plaintiffs’ arguments in full by letter-motion practice pursuant to Rule 2(C) of the
Court’s Individual Rules and Practices. Sotheby’s response will lay out its arguments in the
necessary detail, including as to the relevance of Plaintiffs’ communications with Christie’s and
Sandford Heller regarding valuations of the artworks at issue in this case, especially given
Plaintiffs’ express reliance on those communications and valuations in attempting to prove that
Bouvier defrauded them.

(2) Procedure for Review of the “Privileged Documents”

        The parties have also met and conferred about Plaintiffs’ production pertaining to
Sotheby’s “Privileged Documents.” Pursuant to the Court’s Order of April 14, 2020 (ECF No.
162), Plaintiffs have agreed to search for documents concerning: (i) Plaintiffs’ receipt of the
Privileged Material; (ii) the relationship, if any, with Mr. Gallon; and (iii) Plaintiffs’ use, if any,
of the allegedly privileged documents. Plaintiffs will produce and/or log, consistent with Federal
Rule of Civil Procedure 26(b)(5)(A), any documents concerning those topics that are responsive
to Sotheby’s RFPs 116-120 and 122-127. To do so, Plaintiffs agreed to apply the agreed-upon
ESI search terms to the agreed-upon custodians and to search for other known and unknown
responsive documents with reasonable diligence. Plaintiffs reserve the right to object to the
production of documents or a privilege log that is not proportionate to the needs of this case, and
the parties will bring any related disputes to the Court.

         The parties have agreed that two ECBA lawyers who are walled off from Plaintiffs’
litigation team will be the “taint team” designated to review these documents and create any
applicable privilege log. The litigation team will not review the Privileged Documents or discuss
the substance of those documents with the taint team. The litigation team will be permitted to
coordinate with the taint team to the extent necessary to brief them on the ongoing litigation and
discuss matters such as the format and preparation of the privilege log after the taint team has
completed its review. Following completion of its review, the taint team will meet and confer
with Sotheby’s concerning the format and scope of information to be provided in any privilege
log. Plaintiffs reserve the right to take the position not to log communications exchanged
         Case 1:18-cv-09011-JMF Document 170 Filed 05/21/20 Page 4 of 4
EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 4

between their attorneys responsive to these requests, and the parties will bring any related
disputes to the Court.

(3) Mutual Initial Production Deadlines

      The parties have agreed to make mutual initial productions of agreed-upon categories of
documents on May 29 and June 12, and then complete production on a rolling basis.

List of Prior Settlement Discussions

       No settlement discussions have occurred.

Statement of Whether the Court Could Facilitate Settlement

        As stated in our prior status report (ECF No. 141), the parties do not believe that a
settlement conference before a Magistrate Judge, participation in the Court’s Mediation Program,
and/or retention of a privately retained mediator would be productive.

Anticipated Length of Trial and Whether Case is to Be Tried to a Jury

       Plaintiffs’ best estimate of the length of trial is 2-3 weeks. Sotheby’s best estimate of the
length of trial is 6 weeks. This case is to be tried to a jury.

Anticipated Motions for Summary Judgment

       The parties anticipate filing motions for summary judgment.

                                                      Respectfully submitted,

                                                      /s/

                                                      Daniel J. Kornstein
c.     All counsel of record (by ECF)
